Citation Nr: 1046306	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  92-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for the service-connected chronic regional pain syndrome 
of the right lower extremity.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected hypertensive vascular disease, to include chest 
pain.  

3.  Entitlement to a compensable rating for the service-connected 
chronic medicament rhinitis with hypertrophy of nasal and sinus 
mucosa.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from July 1968 to April 1980.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from multiple rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Offices in 
Baltimore, Maryland and Huntington, West Virginia.  The Veteran 
relocated during the pendency of the appeal, and jurisdiction now 
resides in the VA Regional Office in Huntington, West Virginia 
(the RO).  

Due to the extensive procedural background of the Veteran's case, 
the Board finds that a brief recitation of such is necessary.

In an August 1980 rating decision, the Baltimore RO granted the 
Veteran's claim of entitlement to service connection for 
hypertensive vascular disease, to include chest pains; a 10 
percent disability rating was assigned, effective April 10, 1980.  
The rating decision also deferred the Veteran's claim of 
entitlement to service connection for a sinus condition.  

In a February 1981 rating decision, the Baltimore RO denied the 
Veteran's claim of entitlement to service connection for 
sinusitis/allergic rhinitis.  The Veteran did not perfect an 
appeal, and this decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2010).

In a May 1982 rating decision, the Baltimore RO reduced the 
Veteran's evaluation for his service-connected hypertensive 
vascular disease, to include chest pains; a noncompensable (zero 
percent) evaluation was assigned, effective August 1, 1982.  The 
Veteran instituted an appeal on that issue, and the reduction was 
upheld in an October 1984 Board decision.  The Veteran failed to 
appeal the Board's decision and it is final.  See 38 U.S.C.A. §§ 
7103 and 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

In February 1990, the Veteran filed a claim for an increased 
evaluation of his service-connected hypertensive vascular 
disease, to include chest pains, and a petition to reopen his 
previously denied claim of service connection for 
sinusitis/allergic rhinitis.  These claims were denied by the RO 
in April 1990 and December 1990 rating decisions, respectively.  
The Veteran expressed disagreement with those decisions in 
perfected this appeal.  

The RO subsequently increased the Veteran's disability rating for 
his service-connected hypertensive vascular disease, to include 
chest pains, from noncompensable to 10 percent.  See a January 
1992 rating decision.  The Veteran and his representative 
indicated continued dissatisfaction with this rating in 
subsequent correspondences to the RO, and thus, the appeal 
remains in appellate jurisdiction.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a Veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  

The Veteran testified at a Travel Board hearing, addressing the 
Veteran's hypertension and sinusitis/allergic rhinitis claims, 
which was chaired by a Veterans Law Judge at the Huntington RO in 
September 1992.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

After the September 1992 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

In a January 1993 Board decision the Veteran's sinusitis/allergic 
rhinitis claim was reopened and the Board remanded this claim and 
the Veteran's hypertension claims for additional evidentiary 
development.  As will be discussed below, such development was 
undertaken, and the Veteran's claims were readjudicated.  
Specifically, in a September 1993 rating decision, the RO granted 
the Veteran's claim of entitlement to service connection for 
chronic medicament rhinitis with hypertrophy of nasal and sinus 
mucosa; a noncompensable (zero percent) evaluation was assigned, 
effective August 21, 1990 and the Veteran's hypertension claim 
continued to be denied in a September 1993 RO rating decision, a 
April 1994 statement of the case (SSOC), a June 1995 RO rating 
decision and a June 1995 SSOC.  The September 1993 rating 
decision also deferred the Veteran's claim that clear and 
unmistakable error was present in the February 1981 rating 
decision which denied service connection for sinusitis/allergic 
rhinitis.  

In a November 1993 rating decision, the RO determined that clear 
and unmistakable error was committed in the February 1981 rating 
decision, and thus, the Veteran's noncompensable evaluation for 
his service-connected chronic medicament rhinitis with 
hypertrophy of nasal and sinus mucosa was made effective as of 
April 10, 1980.  The Veteran did not express further disagreement 
with the assigned evaluation or effective date of the award, and 
those decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2010).

A subsequent letter was sent to the Veteran, informing him that 
the VLJ who presided at his September 1992 Travel Board hearing 
was no longer with the Board and that he had the option to 
testify at a hearing in front of another VLJ.  38 C.F.R. § 
20.707, 20.717 (2010).

The Veteran indicated in his response that he wished to appear at 
another hearing before a VLJ at the RO.  Such a hearing was 
subsequently scheduled and completed.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  The 
Veteran testified before the another VLJ in December 1998.  A 
transcript of the VA hearing has been associated with the 
Veteran's claims file.

In March 1999, the Veteran's hypertension claim was remanded 
again for further evidentiary development.  As will be discussed 
further below, such was completed and the Veteran's hypertension 
claim returned to the Board for further appellate proceedings.  

In November 2000, the Veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for chronic regional pain syndrome of 
the right lower extremity as a result of medical treatment 
furnished at a VA Medical Center (VAMC).  

In January 2001, the Veteran's hypertension claim was remanded 
for a third time for further evidentiary development.  As will be 
discussed further below, such was completed and the Veteran's 
hypertension claim returned to the Board for further appellate 
proceedings.

In a June 2002 RO rating decision the RO granted the Veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for chronic 
regional pain syndrome of the right lower extremity; a 20 percent 
disability rating was assigned, effective October 19, 2000.  The 
Veteran expressed disagreement with the assigned disability 
rating and perfected the current appeal.  

In January 2005, the Veteran filed a claim for a compensable 
evaluation for his service-connected chronic medicament rhinitis 
with hypertrophy of nasal and sinus mucosa.  This claim was 
denied in a July 2005 rating decision, and the Veteran initiated 
the present appeal.  

A subsequent letter was sent to the Veteran, informing him that 
the VLJ who presided at his December 1998 Travel Board hearing 
was no longer with the Board and that he had the option to 
testify at a hearing in front of another VLJ.  38 C.F.R. § 
20.707, 20.717 (2010).

The Veteran indicated in his response that he wished to appear at 
another hearing before a VLJ at the RO.  In a February 2007 
correspondence, the Veteran's representative stated that the 
Veteran did not desire to have such a hearing.  The hearing 
request was therefore deemed to have been withdrawn.  

In October 2007, the Veteran's claims on appeal herein were 
remanded for additional evidentiary development.  As will be 
discussed further below, such has been undertaken and the 
Veteran's case has been returned to the Board for further 
appellate proceedings.  

In a February 2010 statement, the Veteran asserted that he wished 
to provide additional evidence and oral testimony concerning the 
issues on appeal herein at a VA hearing to be held at the VA 
Central Office in Washington, DC.  Such a hearing was 
subsequently scheduled and completed.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  The 
Veteran testified before the undersigned in September 2010.  A 
transcript of the VA hearing has been associated with the 
Veteran's claims file.

The Board observes that a claim for an increased rating for the 
Veteran's service-connected dysthymia was denied in an unappealed 
October 2007 Board decision.  That decision regarding that issue 
is final.  See 38 U.S.C.A. §§ 7103 and 7104 (West 2002); 38 
C.F.R. § 20.1100 (2010).  Subsequently, the Veteran testified at 
the September 2010 hearing that he has been experiencing 
increased symptomatology (memory loss and nervousness) associated 
with his service-connected dysthymia.  See the Veteran's VA 
hearing transcript at pages 7 and 12.  To the extent that his 
testimony may represent an informal claim for a higher evaluation 
for his dysthymia, the matter is referred to the RO.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

The issue of entitlement to a compensable rating for the service-
connected chronic medicament rhinitis with hypertrophy of nasal 
and sinus mucosa is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record reflects that the 
Veteran's service-connected chronic regional pain syndrome of the 
lower right extremity is productive of severe incomplete 
paralysis of the peroneal nerve.  

2.  The Veteran's service-connected hypertensive vascular disease 
is not productive of diastolic pressure predominantly 110 or more 
with definite symptoms at any time during the pendency of the 
appeal (the former criteria) or diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more (the 
current criteria) since the regulation change to 38 C.F.R. § 
4.104, Diagnostic Code 7101 in January 1998.

3.  The competent evidence of record does not show that the 
Veteran's service-connected chronic regional pain syndrome of the 
right lower extremity and/or hypertensive vascular disease, with 
chest pains, are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation, but no 
more, for service-connected chronic regional pain syndrome of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.124a, Diagnostic Codes 8521, 8621, 8721, 8524, 8624 and 
8724 (2010).

2.  The criteria for an initial compensable evaluation of 10 
percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010); 62 Fed. Reg. 65207-65224 ( December 
11, 1997) (effective January 12, 1998).

3.  The criteria for referral of the Veteran's service-connected 
chronic regional pain syndrome of the right lower extremity 
and/or hypertensive vascular disease, with chest pains, for 
consideration on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall Considerations

As noted above in the Introduction, the Veteran's claims on 
appeal herein have been previously remanded by the Board.  In 
January 1993, the Board remanded the Veteran's hypertension and 
rhinitis claims to provide him a VA hypertension examination and 
to fully adjudicate the issue of whether clear and unmistakable 
error was committed in the February 1981 rating decision which 
denied the Veteran's rhinitis claim.  The Veteran was provided a 
VA hypertension examination in April 1993, the report of which is 
associated with the Veteran's VA claims file.  As noted above, in 
a September 1993 rating decision, the RO determined that clear 
and unmistakable error was committed in the February 1981 rating 
decision.  The Veteran's hypertension claim was readjudicated in 
SSOC's dated in April 1994 and June 1995.  The Veteran's 
hypertension claim was returned to the Board.  

In March 1999, the Board again remanded the Veteran's 
hypertension claim.  The Board instructed that the Veteran be 
provided another VA hypertension examination, and that the claim 
be readjudicated.  The Veteran was provided a VA hypertension 
examination in August 1999, the report of which has been 
associated with the Veteran's VA claims file.  The RO concluded 
that this VA examination was inadequate for VA rating purposes 
and scheduled the Veteran for another VA examination in January 
2000.  The Veteran failed to report for the January 2000 VA 
hypertension examination.  The Veteran was subsequently provided 
another VA hypertension examination in May 2000, the report of 
which has been associated with the Veteran's VA claims file.  The 
Veteran's hypertension claim was readjudicated in a May 2000 SSOC 
and was returned to the Board.  

In January 2001, the Board again remanded the Veteran's 
hypertension claim.  The Board instructed the RO to obtain any 
private treatment records identified by the Veteran, provide the 
Veteran with another VA hypertension examination, and 
readjudicate the Veteran's claim.  A letter from the RO dated in 
May 2001 requested that the Veteran identify any private 
treatment records detailing his treatment for hypertension.  
Later that same month, the Veteran provided private treatment 
records from M.S.S. M.D., M.K., M.D. and Memorial Hospital in 
Cumberland, Maryland.  The Veteran was then provided VA 
hypertension examinations in April 2002, March 2004 and March 
2006, the reports of which are associated with the Veteran's VA 
claims file.  The Veteran's hypertension claim was readjudicated 
in a July 2006 SSOC and was returned to the Board.  

In October 2007, the Board remanded all three of the Veteran's 
claims on appeal herein.  The Board instructed the VA Appeals 
Management Center (AMC) to provide the Veteran with complete 
notice of the Veterans' Claims Assistance Act of 2000 (the VCAA) 
with respect to his claims, obtain the Veteran's VA treatment 
records dated after 2005, obtain the Veteran treatment records 
associated with his claim for compensation from the Social 
Security Administration (SSA), provide the Veteran with a VA 
neurological examination to determine the severity of his 
service-connected chronic regional pain syndrome of the right 
lower extremity and, after the aforementioned development, 
readjudicate the Veteran's claims.  

Letters from the AMC dated in October 2007 and July 2009 fully 
provided the Veteran complete VCAA notice.  In October 2007 the 
Veteran's SSA medical records were requested, received and 
associated with the Veteran's VA claims file.  In July 2009, the 
Veteran VA outpatient treatment records dated from 2005 were 
printed and associated with his VA claims file.  The Veteran was 
then provided VA neurological examination in July 2009, the 
report of which is associated with the Veteran's VA claims file.  
The Veteran's claims were readjudicated in a December 2009 SSOC 
and were returned to the Board.  

Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The VCAA

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As noted above, the Veteran was not provided complete VCAA notice 
prior to the initial adjudication of his claims.  In this case, 
two of the Veteran's claims have been pending since before the 
enactment of the VCAA in November 2000.  Thus, furnishing the 
Veteran with VCAA notice prior to the initial adjudication of the 
claim was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do so 
under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.

Crucially, as noted above, following the issuance of the October 
2007 and July 2009 VCAA letters, which provided complete notice 
for increased ratings claims and the Court's decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Veteran was allowed 
the opportunity to present evidence and argument in response.  
The Veteran's claims were readjudicated in the December 2009 
SSOC, after the Veteran submitted more evidence.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran in 
the timing of the VCAA notice. 

The Veteran was informed that evidence was needed showing his 
service-connected disabilities had increased in severity.  He was 
informed of the types of evidence that could substantiate his 
claims, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his service-connected disabilities 
and informed that VA was responsible for obtaining any federal 
records, VA records, and a medical examination, if necessary.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records, VA treatment records and 
SSA medical records are in the file.  Additionally, private 
treatment records identified by the Veteran have been obtained 
and associated with the Veteran's claims file.  The Veteran has 
at no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).  

The Veteran has been provided VA examinations in October 1990, 
April 1993, August 1999, January 2000, April 2002, March 2004, 
March 2006 and July 2009 with an addendum in August 2009.  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected pain 
disorder of the right lower extremity or hypertension since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  

The Board observes that it appears as though the October 1990, 
April 1993, August 1999 and July 2009 VA examination reports were 
made without the benefit of reviewing the Veteran's claims file.  
In many instances, the Court has held that a failure to review 
the claims file renders a VA examination inadequate for rating 
purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 
932 (1992) ("The [VA] examiner should have the Veteran's full 
claims file available for review."), but see Snuffer v. Gober, 10 
Vet. App. 400, 403- 04 (1997) (review of claims file not required 
where it would not change the objective and dispositive findings 
made during a medical examination).  See also 38 C.F.R. §§ 4.1, 
4.2 (2010).  However, the Court held in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to 
provide a medical examination or obtain a medical opinion, the 
relevant inquiry is whether "the examiner providing the report or 
opinion is fully cognizant of the claimant's past medical 
history."  The reports of the October 1990, April 1993, August 
1999 and July 2009 VA examinations reflect that the VA examiners 
physically examined the Veteran and noted the history of the 
disabilities at issue, to include consideration of the Veteran's 
complaints, symptoms and medical history.  Moreover, the reports 
of the subsequent April 2002, March 2004 and March 2006 VA 
examinations as well as the August 2009 addendum reflect that the 
VA examiners did review the Veteran's complete claims file.  

As such, the Board finds the May 2003 VA examination adequate for 
rating purposes, and a remand for a new examination unnecessary.  
Barr, supra, and 38 C.F.R. § 4.2 (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The chronic regional pain syndrome claim

The Veteran's service-connected chronic regional pain syndrome of 
the lower right extremity is currently evaluated 20 percent 
disabling under 38 C.F.R. § 4.124(a), Diagnostic Codes 8599 - 
8724 (2010).  See 38 C.F.R. § 4.20 [unlisted disabilities 
requiring rating by analogy will be coded first the numbers of 
the most closely related body part and "99"] and 38 C.F.R. § 4.27 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen].  Diagnostic Code 8599 indicates 
the condition is unlisted and is rated by analogy to a closely 
related disease or injury.  See 38 C.F.R. § 4.27.  Diagnostic 
Code 8724 pertains to paralysis of the internal popliteal nerve 
(tibial) due to neuralgia.  

The criteria for evaluating the severity or impairment of the 
internal popliteal nerve (tibial) is set forth under Diagnostic 
Codes 8524, 8624, and 8724.  Disability ratings of 10 percent, 20 
percent and 30 percent are assignable for incomplete paralysis 
which is mild, moderate or severe in degree, respectively.  A 
maximum 40 percent rating is warranted for complete paralysis of 
the internal popliteal (tibial) nerve, with plantar flexion lost, 
frank adduction of the foot impossible, flexion and separation of 
toes abolished; no muscle in sole can move; in lesions of the 
nerve high in popliteal fossa, plantar flexion of foot is lost.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8524.  Diagnostic Codes 
8624 and 8724 address the criteria for evaluating neuritis and 
neuralgia of the internal popliteal (tibial) nerve, respectively.  
The criteria are consistent with the criteria for evaluating 
degrees of paralysis as set forth above.  See 38 C.F.R. § 4.124a, 
DCs 8524, 8624, 8724 (2010).

The Board observes that the words "mild", "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2010).  "Mild" is 
generally defined as "not being or involving what is extreme.  
"Moderate" is generally defined as "of average or medium quality, 
amount, scope, range, etc."  "Severe" is generally defined as "of 
a great degree: serious."  See Webster's Eleventh New Collegiate 
Dictionary at pages. 787, 798 and 1140 (2007).

The term "incomplete paralysis," with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
the partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2010).

The competent medical evidence of record reflects that the 
Veteran's symptomatology of the right lower extremity is due to 
neuralgia of the peroneal and sural nerves.  See e.g., the July 
2009 VA examination report and the August 2009 addendum.  

The Board has considered 38 C.F.R. § 4.124(a), Diagnostic Codes 
8521, 8621 and 8721, addressing complete and incomplete paralysis 
of the external popliteal nerve (common peroneal) due to neuritis 
(8621) and neuralgia (8721).  These Diagnostic Codes are 
congruent with those associated with the internal popliteal nerve 
(tibial) enumerated above, providing a 10, 20 or 30 percent 
evaluation for incomplete paralysis which is mild, moderate or 
severe, respectively.  A 40 percent evaluation requires complete 
paralysis of the external popliteal nerve, manifested by symptoms 
such as foot drop and slight droop of first phalanges of all 
toes; an inability to dorsiflex the foot; loss of extension 
(dorsal flexion) of the proximal phalanges of the toes; loss of 
abduction of the foot; weakened adduction; or anesthesia covering 
the entire dorsum of the foot and toes.  See 38 C.F.R. 
§ 4.124(a), Diagnostic Codes 8521, 8621 and 8721.  

At the outset, the Board notes that the Veteran does not 
demonstrate complete paralysis of the sural or peroneal nerves.  
He does not exhibit lost plantar flexion, inability of frank 
adduction (or weakened adduction) of the foot, abolished flexion 
and separation of the toes, immobility of movement of any muscle 
in his sole, foot drop and slight droop of the first phalanges of 
all toes, inability to dorsiflex the foot, lost extension (dorsal 
flexion) of the proximal phalanges of toes lost, or anesthesia 
covering the entire dorsum of foot and toes.  Further, there is 
no evidence that the Veteran suffers from neuritis of either the 
peroneal or sural nerve.  Accordingly, Diagnostic Codes 8521, 
8621, 8524 and 8624 are not for application.  

As noted above, the criteria for an increased rating for the 
Veteran's chronic regional pain syndrome of the lower right 
extremity as per Diagnostic Codes 8721 and 8724 are identical.  
For an increased evaluation, the competent medical evidence of 
record must reflect that the Veteran's service-connected chronic 
regional pain syndrome of the lower right extremity causes 
severe, incomplete paralysis due to neuralgia.  See 4.124 (a), 
Diagnostic Codes 8521 and 8721.  

The July 2009 VA examination report and August 2009 addendum 
reflect that there was no definite evidence of paralysis of 
either nerve, the Veteran's right ankle, toes and sole flexion 
were intact and there was no muscle atrophy of the lower right 
extremity.  However, the VA examiner noted that there was 
significant pain on light touch and manipulation of the right 
lower extremity which causes mild limitation of motion of the 
right ankle and foot.  The VA examiner noted that the Veteran's 
functional abilities are significantly limited due to his 
neuralgic pain associated with his chronic regional pain syndrome 
of the right lower extremity.  See the July 2009 VA examination 
report and the August 2009 addendum.  

In light of above, the Board concludes that the functional 
impairment caused by the Veteran's service-connected chronic 
regional pain syndrome of the right lower extremity most closely 
approximates the criteria for a 30 percent evaluation under 
Diagnostic Codes 8521 and 8721.  To that extent, the claim is 
granted.  However, as complete paralysis is not shown, a rating 
in excess of 30 percent must be denied.  

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for a rating in excess of 30 percent have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See id.

The hypertension claim

The Veteran's service-connected hypertensive vascular disease, to 
include chest pain, is currently evaluated 10 percent disabling 
under 38 C.F.R. § 4.124(a), Diagnostic Codes 7101 (2010).  
Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

The Board notes that the schedular criteria for evaluation of the 
cardiovascular system were changed effective January 12, 1998, 
during the pendency of this appeal.  According to VAOPGCPREC 7- 
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) and 
the Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern unless 
the statute or regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the Veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.104 to the period on or after 
the effective dates of the new regulations.

The RO considered all these changes in adjudicating the Veteran's 
claim, particularly in the SSOC subsequent to the regulation 
change.  Therefore, there is no prejudice to the Veteran by this 
Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The rating criteria in effect for cardiovascular disorders prior 
to January 1998 provided for the assignment of a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more.  A 20 percent evaluation was 
warranted for diastolic pressure predominantly 110 or more with 
definite symptoms.  A 40 percent rating was warranted when 
diastolic pressure was predominantly 120 or more and moderately 
severe symptoms were demonstrated.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998).

Effective January 12, 1998, the rating schedule provides for a 10 
percent evaluation for diastolic pressure predominantly 100 or 
more, or; systolic pressure of 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

In the present case, the competent medical evidence of record 
fails to reflect that the Veteran's service-connected 
hypertensive vascular disease, to include chest pains, meets the 
criteria for an evaluation in excess of 10 percent under the 
former or current criteria.  

The Board specifically notes that the Veteran had been provided 
seven VA examinations during the pendency of this appeal which 
reflect blood pressure readings.  Specifically, the reports of 
these VA examinations reflect blood pressure readings of 130/90 
in October 1990, 155/98, 155/100 and 160/110 in April 1993 (the 
highest diastolic reading of record), 140/90 in August 1999, 
141/91 in April 2002, 160/90 in March 2004, 150/85 in March 2006 
and 140/80 in July 2009.  See VA examination reports dated in 
October 1990, April 1993, August 1999, April 2002, March 2004, 
March 2006 and July 2009

Crucially, the Veteran has not demonstrated diastolic pressure 
predominantly 110 or more with definite symptoms at any time 
during the pendency of the appeal (the former criteria) or 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more (the current criteria) since 
the regulation change to 38 C.F.R. § 4.104, Diagnostic Code 7101 
in January 1998.  

Since the Veteran filed his current claim on appeal in February 
1990, he has never demonstrated a systolic pressure reading above 
200 and has only demonstrated a diastolic pressure reading over 
110 once.  See the April 1993 VA examination report.  This 
isolated diastolic pressure reading during the 20-year pendency 
of the appeal can hardly be described as "predominantly" as per 
the criteria of either former or current Diagnostic Code 7101.  

While the Board notes that the Veteran's medical history notes 
several complaints regarding chest pains, angina and elevated 
blood pressure readings, since the Veteran's diastolic pressure 
readings are not predominantly over 110, the Veteran's 
demonstration of "definite symptoms" as per former Diagnostic 
Code 7101 are a nullity.  

In light of above, the Board concludes that the symptomatology 
associated with the Veteran's service-connected hypertensive 
vascular disease, to include chest pains, fails to meet the 
criteria for a 20 percent evaluation under the former or current 
criteria.  

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for a rating in excess of 10 percent have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See id.

Extraschedular considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected disabilities.  The Board disagrees.  
As fully detailed above, a higher disability rating is available 
where specific criteria are met.  The Veteran does not meet the 
schedular criteria for a higher disability rating.  It does not 
appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorders that are unusual or 
are different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-connected 
disabilities are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


ORDER

Entitlement to a 30 percent initial evaluation, but no more, for 
service-connected chronic regional pain syndrome of the lower 
right extremity is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for the service-
connected hypertensive vascular disease, to include chest pain, 
is denied.  


REMAND

Unfortunately, the Veteran's claim of entitlement to a 
compensable rating for service-connected chronic medicament 
rhinitis with hypertrophy of nasal and sinus mucosa must be 
remanded for further development.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  

The Veteran was last accorded a VA sinus examination in January 
2005.  The Board observes that the Veteran's VA claims file was 
not provided to the examiner at that time.  As noted above, this 
is not fatal to the adequacy of the VA examination.  The physical 
evaluation completed on the Veteran's sinuses at that time 
turbinates that were 30 percent blocked on the left and 20 
percent blocked on the right.  

Subsequently, the Veteran has asserted that this disability has 
increased in severity.  Specifically, at the personal hearing 
conducted before the undersigned in September 2010, the Veteran 
testified that he his nose gets "completely stuffed up" on one 
side and he can only breathe out of side of his nose at a time.  
See the September 2010 VA transcript at page 11.  

Initially, in this regard, the Board acknowledges that the 
Veteran is competent to report symptoms because such actions come 
to him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray 
v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  In light of the Veteran's contentions of increased 
sinus symptomatology since the most recent examination in January 
2005, the Board finds that additional VA examination is necessary 
to determine the current nature and extent of this service-
connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA sinus 
examination to determine the current nature 
and severity of his chronic medicament 
rhinitis with hypertrophy of nasal and 
sinus mucosa.  The Veteran's claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should be 
performed and all findings should be 
reported in detail.  

The examiner should specifically comment 
whether the Veteran's chronic medicament 
rhinitis with hypertrophy of nasal and 
sinus mucosa results in 50 percent 
obstruction in both nostrils or complete 
obstruction on one side.  

The examiner should also comment on the 
frequency and duration of incapacitating 
episodes (requiring bed rest and treatment 
by a physician) and non-incapacitating 
episodes, the type of medication required 
and duration of use, and the symptoms 
experienced during episodes.  The examiner 
should also indicate whether any nasal 
polyps are present and the degree of 
obstruction of nasal passages.  

3.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



 Department of Veterans Affairs


